DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Thompson (US PgPub #2021/0394888).
For Claim 1, figures 1A-11H and paragraph [0037] of Thompson ‘888 disclose an unmanned aerial vehicle (UAV) comprising: a plurality of lift propellers (20b and 20b) configured to provide lift to the UAV; and a thrust propeller (20c-20d) configured to provide thrust to the UAV, wherein the thrust propeller comprises: a thrust propeller blade (108) coupled to a hub (106) of the thrust propeller, wherein a centrifugal force acting on the thrust propeller blade causes a thrust propeller disk area to increase from a first disk area when the UAV is in a first operational state to a second disk area when the UAV is in a second operational state.
For Claim 2, figures (8A and 8B) of Thompson ‘888 disclose that the UAV is in the first operational state, the plurality of lift propellers are providing lift to the UAV but the thrust propeller is not providing thrust to the UAV.
For Claim 3, figure 8C of Thompson ‘888 discloses that in the second operational state, the plurality of lift propellers are providing lift to the UAV and the thrust propeller is providing thrust to the UAV.
For Claim 4, figures 1A-11H of Thompson ‘888 disclose that the first operational state comprises a takeoff.
For Claim 5, figure 8C of Thompson ‘888 discloses that the second operational state comprises a forward flight operation.
For Claim 6, figures 1A-11H of Thompson ‘888 disclose that the thrust propeller disk are in the first disk area when the thrust propeller is operation below a threshold rotations per minute (RPM) and the thrust propeller disk area is the second disk area when the thrust propeller is operating at or above the threshold RPM. 
For Claim 7, figures 1A-11H of Thompson ‘888 disclose that when the UAV is in the first operational state, the thrust propeller is operating below a threshold rotations per minute.
For Claim 8, figures 1A-11H of Thompson ‘888 disclose that the thrust propeller blade comprises a proximate portion (140) coupled to the hub and a distal portion (136) coupled to the proximate portion, wherein the centrifugal force causes the distal portion to move relative to the proximate portion.
For Claim 9, figures 6E-6G of Thompson ‘888 disclose that the thrust propeller disk area is the first disk area, the distal portion is askew to the proximate portion, and wherein when the thrust propeller disk area is the second disk area, the centrifugal force causes the distal portion to come into alignment with the proximate portion.
For Claim 10, figures 1A-11H of Thompson ‘888 disclose that the plurality of lift propellers are part of a lift propulsion system of the UAV, and the thrust propeller is part of a thrust propulsion system of the UAV, wherein the lift propulsion system is separate from the thrust propulsion system.
For Claim 11, figures 1A-11H of Thompson ‘888 disclose an unmanned aerial vehicle (UAV) comprising: a first plurality of propellers (20a-20b) that operate during a takeoff; and a second plurality of propellers (20c-20d) that operate during forward flight operation of the UAV; wherein each of the first plurality of propellers has a larger disk area during takeoff operation than during forward flight. 
For Claim 12, figures 1A-11H of Thompson ‘888 disclose that each of the first plurality of propellers comprises an extendable propeller blade (108) such that a diameter of each of the first plurality of propellers is capable of being larger during the takeoff operation than during forward flight. 
For Claim 13, figures 1A-11H of Thompson ‘888 disclose that each of the second plurality of propellers is capable of having a larger disk area during forward flight operation than during takeoff.
For Claim 14, figures 1A-11H of Thompson ‘888 disclose that each of the second plurality of propellers comprises an extendable propeller blade such that a diameter of each of the second plurality of propellers is capable of being larger during forward flight operation than during at takeoff.
For Claim 15, figures 1A-11H of Thompson ‘888 disclose that each of the first plurality of propellers comprises a propeller blade that comprises a proximate portion (140) coupled to a hub and a distal portion (136) that is movably coupled to the proximate portion.
For Claim 16, figures 1A-11H of Thompson ‘888 disclose that centrifugal force acting on the propeller blade during takeoff causes the distal portion to move relative to the proximate portion.
For Claim 17, figures 1A-11H of Thompson ‘888 disclose that the distal portion of the propeller blade is movably coupled to the proximate portion such that a length of the propeller blade is capable of being longer during takeoff than during forward flight operations. 
For Claim 18, figures 1A-11H of Thompson ‘888 disclose a method, comprising: operating a propeller of a UAV below a threshold rotations per minute (RPM) when the UAV is in a takeoff operation, wherein the propeller comprises a distal portion (136) moveably coupled to a proximate portion (140); and operating the propeller above the threshold RPM when the UAV is in a forward flight operation, wherein a disk area of the propeller is larger during the forward flight operation than during takeoff.
For Claim 19, figures 1A-11H of Thompson ‘888 disclose that the threshold RPM is based on a threshold centrifugal force, wherein a centrifugal force greater than or equal to the threshold centrifugal force causes the disk area to be larger during forward flight operation than during the takeoff operation.
For claim 20, figures 1A-11H of Thompson ‘888 disclose operating a plurality of second propellers of the UAV during takeoff.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

















Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP J BONZELL whose telephone number is (571)270-3663. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        9/20/2022